Title: From Thomas Jefferson to Wilson Cary Nicholas, 13 April 1806
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                        
                            Dear Sir
                            
                            Washington Apr. 13. 06.
                        
                        The situation of your affairs certainly furnishes good cause for your not acceding to my proposition of a
                            special mission to Europe. my only hope had been that they could have gone on one summer without you. an unjust hostility
                            against Genl. Armstrong will I am afraid shew itself whenever any treaty made by him shall be offered for ratification. I
                            wished therefore to provide against this by joining a person who would have united the confidence of the whole senate.
                            Genl. Smith was so prominent in the opposition to Armstrong, that it would be impossible for them to act together. we
                            conclude therefore to leave the matter with Armstrong & Bowdoin.   Indeed, my dear Sir, I wish sincerely you were back in
                            the Senate: & that you would take the necessary measures to get yourself there. perhaps, as a preliminary you should go
                            to our legislature. Giles’s absence has been a most serious misfortune. a majority of the Senate means well, but Tracy &
                            Bayard are too dexterous for them, & have very much influenced their proceedings. Tracy has been of nearly every
                            committee during the session, & for the most part the chairman & of course drawer of the reports. 7. federalists
                            voting always in phalanx, and joined by some discontented republicans, some oblique ones, some capricious, have so often made
                            a majority as to produce very serious embarrassment to the public operations: and very much do I dread the submitting to
                            them at the next session any treaty which can be made with either England or Spain, when I consider that 5. joining the
                            federalists can defeat a friendly settlement of our affairs. the H. of R. is as well disposed as I ever saw one. the
                            defection of so prominent a leader threw them into dismay & confusion for a moment, but they soon rallied to their own
                            principles, & let him go off with 5. or 6. followers only. one half of these are from Virginia. his late declaration of
                            perpetual opposition to this administration drew off a few others who at first had joined him, supposing his opposition
                            occasional only & not systematic. the alarm the house has had from this schism has produced a rallying together, & a
                            harmony which carelessness & security had begun to endanger. on the whole this little trial of the firmness of our
                            representatives in their principles, & of that of the people also, which is declaring itself in support of their public
                            functionaries, has added much to my confidence in the stability of our government, and to my conviction that should things
                            go wrong at any time, the people will set them to rights by the peaceable exercise of their elective rights. to explain to
                            you the character of this schism, it’s objects & combinations, can only be done in conversation; & must be deferred
                            till I see you at Monticello where I shall probably be about the 10th. or 12th. of May to pass the rest of the month
                            there. Congress have agreed to rise on Monday the 21st. Accept my affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    